Title: To James Madison from Noah Webster, 1 March 1820
From: Webster, Noah
To: Madison, James


                
                    Sir,
                    Amherst, Hampshire County,in Massachusetts. March 1st. 1820.
                
                Your letter without date, but bearing the post mark Jany. 18. 1820, & addressed to me at New Haven, reached me while in Boston attending the legislature, at their late Session. You will see by the place of the date of this Letter that I reside in Massachusetts. I did not answer your letter while I was in Boston; as I had not with me the letter of which you request a copy. I trust this circumstance will be accepted as an apology for the delay.
                I know not, Sir, where a copy of the “Sketches of American Policy” can now be obtained. I have a single copy only, bound with other pamphlets.
                I have one Copy of Pelatiah Websters “Dissertation on the Political Union & Constitution of the thirteen United States,” published in 1783. but it is bound with other pamphlets. He wrote also “Essays on Free Trade & finance” in 1780—but I do not find them among my pamphlets. By advertising for them in Philadelphia, they may perhaps be obtained. The former is the pamphlet for your purpose.
                In my letter to you Augt. 20. 1804. I observe an error, in suggesting that you brought forward in 1785 the proposal for a new frame of government—instead of saying that you brought forward a proposition for a Convention of Commissioners to frame commercial regulations—which measure was carried into effect.
                Inclosed is a copy of your letter which I have compared with the original—one word only being illegible—is left blank.
                
                That your remaining days may be rendered useful in illustrating the history of the great events which have distinguished the last half century, in many of which you have been personally concerned—& that you may enjoy great satisfaction in beholding the rising greatness of our common country is the sincere wish of Sir, your most Obedt Servt
                
                    N Webster
                
            